Citation Nr: 0639498	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-41 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate.  

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for a deviated naval 
septum with breathing problems.    


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
August 1972 and from March 1973 to October 1993.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The veteran's November 2004 substantive appeal included a 
request for a Travel Board hearing and a personal hearing.  
However, in an August 2006 Report of Contact, the veteran 
indicated his desire to withdraw his requests.  As such, the 
hearing requests are deemed withdrawn.  38 C.F.R. § 20.704(e) 
(2006).

The RO resolved the issues of service connection for herpes 
and erectile dysfunction, as well as special monthly 
compensation based on loss of use of a creative organ, in the 
veteran's favor in a recent May 2006 rating decision.  
Therefore, these issues are not currently before the Board.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with an enlarged 
prostate or a deviated naval septum or residuals thereof. 

2.  The veteran currently has obstructive sleep apnea that is 
not related to any disease or injury during either period of 
active service from March 1969 to August 1972 and from March 
1973 to October 1993.   


CONCLUSIONS OF LAW

1.  Service connection for an enlarged prostate is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for obstructive sleep apnea is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  Service connection for a deviated naval septum with 
breathing problems is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

With regard to his prostate, service medical records (SMRs) 
reveal treatment for prostatitis in February 1972 and July 
1973.  However, there was no further treatment for a prostate 
condition during service.  SMRs are negative for treatment of 
an enlarged prostate.  The May 1993 separation examination 
was negative for any genitourinary disability.  Overall, the 
SMRs demonstrate that episodes of prostatitis were acute and 
transitory in nature, and resolved without residual 
disability.  Consequently, service connection may not be 
established based on chronicity of the condition in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, the veteran began complaining of difficulty 
urinating in November 1994, only several months after 
service.  Beginning in 1995, private medical records of 
"T.Z.," MD, show that the veteran was treated and diagnosed 
with prostatism, most likely secondary to benign prostatic 
hypertrophy (an enlarged prostate).  Treatment continued 
until the veteran underwent a transurethral resection of the 
prostate in April 2003.  See Sacred Heart Hospital operative 
report dated April 2003.  However, there is no medical 
evidence that suggests a connection between his post-service 
prostate treatment and in-service prostatitis seen 20 years 
before.  

More importantly, the most recent VA examination dated May 
2006 indicated that his prostate was small and nontender with 
no masses found.  Private and VA records reveal that his 
symptoms of voiding dysfunction and discomfort related to his 
enlarged prostate resolved after his April 2003 surgery.  
Such facts provide evidence against this claim.  The May 2006 
examiner did diagnose erectile dysfunction; however, there is 
no indication in any post-service medical records that this 
condition is related to his prostate problems.  In any event, 
he is already separately service-connected for erectile 
dysfunction.  Consequently, absent evidence of a current 
prostate-related disability, service connection cannot be 
granted on that issue.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Simply stated, there 
is no indication of a prostate problem at this time.  

With regard to sleep apnea, April 1993 and July 1993 SMRs 
recorded the veteran's complaints that he was waking at night 
due to a reduced ability to breathe.  However, this condition 
was diagnosed as orthopnea secondary to anxiety surrounding 
the veteran's imminent retirement from service.  It was also 
noted that the veteran smoked three packs a day until 1993.  
Most significantly, there was no specific diagnosis of 
obstructive sleep apnea during his 24 years of service.  

Post-service, he was first medically diagnosed with 
obstructive sleep apnea in April and August of 2002, by 
"C.W.," D.O., and "J.K.," M.D., some nine years after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  
  
Of even more significance is the opinion of the May 2006 VA 
examiner.  The Board finds this opinion to be entitled to 
great probative weight.  The examiner, after reviewing the 
claims folder, to include pertinent SMRs, indicated that the 
veteran's "[o]bstructive sleep apnea ..... is not caused by, 
or a result of, orthopnea secondary to anxiety diagnosed 
during military service 10 years prior..." The examiner 
pointed out that during service sleep apnea was not 
considered as a "differential diagnosis" for his complaints 
of orthopnea secondary to his anxiety.  Thus, there is clear 
negative evidence against a finding of a nexus between the 
veteran's current sleep apnea and his active service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  

Post-service medical records, as a whole, provide very 
negative evidence against the sleep apnea claim as it 
indicates a condition that began a decade after service with 
no connection to service.

The remaining question before the Board in this appeal is the 
veteran's claim for a 
deviated naval septum with breathing problems.  In this 
regard, SMRs record the veteran's complaints regarding 
difficulty breathing and a diagnosis for a left nostril 
deviated septum in April 1969.  The veteran was treated for 
nasal infections and difficulty breathing on several other 
occasions during service.  His smoking habit was cited as a 
factor.  There was no other treatment related to deviated 
naval septum during service.     

Post-service, the Board acknowledges that the veteran did 
undergo surgery in May 2003 to repair his deviated naval 
septum that was causing "100% obstruction at the valve."  
However, most recently, the May 2006 VA examiner indicated 
that the veteran's septum is no longer deviated.  The 
examiner did not document any current residuals of the nasal 
surgery.  In fact, upon examination, the veteran's breathing 
was normal.  Thus, absent evidence of a current deviated 
nasal septum or residuals thereof, service connection cannot 
be granted for that disorder.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  

In addition, the veteran's lay opinion, offered without the 
benefit of medical education or training, that his current 
disorders are related to military service is not competent 
evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The veteran is competent to describe symptoms 
he experiences related to his disorders, but he is not 
competent to offer a diagnosis or an opinion as to medical 
etiology. Id.          

Having carefully reviewed the service and post-service 
evidence pertaining to the veteran's claims, the Board 
concludes that service connection for all conditions on 
appeal is not warranted.  The preponderance of the evidence 
is against the veteran's claims.  All the claims are thus 
denied.   

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2002 and December 2004, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the 
December 2004 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  

The Board observes that the RO issued its initial VCAA notice 
in December 2002, before the January 2003 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
Although the RO provided the veteran with supplemental 
information in the December 2004 VCAA letter, there is no 
indication that doing so resulted in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In addition, May 2006 correspondence from the RO as part of 
the supplemental statement of the case advised the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Since the preponderance of the evidence is against service 
connection, no disability rating can be assigned, such that 
the veteran is not prejudiced by late receipt of this notice.  
Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in any prejudice.  The Board finds that 
any deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and private medical records as identified and 
authorized by the veteran.  In addition, the veteran was 
afforded several VA examinations, including a most recent May 
2006 examination that pertained to the claims on appeal.  The 
veteran did not avail himself of the opportunity to present 
testimony at a Board hearing.  Overall, the Board finds that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  He has never 
indicated that any other evidence relevant to these claims 
remains outstanding.  Therefore, the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for an enlarged prostate is denied.   

Service connection for sleep apnea is denied.   

Service connection for a deviated naval septum with breathing 
problems is denied.      


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


